
	
		I
		111th CONGRESS
		2d Session
		H. R. 6029
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Ellison (for
			 himself and Mr. Scott of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reauthorize and improve the Juvenile Justice and
		  Delinquency Prevention Act of 1974, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Justice and Delinquency
			 Prevention Reauthorization Act of 2010.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Findings and declaration of purpose
				Sec. 101. Findings.
				Sec. 102. Purposes.
				Sec. 103. Definitions.
				Title II—Juvenile Justice and Delinquency Prevention
				Sec. 201. Concentration of Federal efforts.
				Sec. 202. Coordinating Council on Juvenile Justice and
				Delinquency Prevention.
				Sec. 203. Annual report.
				Sec. 204. Allocation of funds.
				Sec. 205. State plans.
				Sec. 206. Authority to make grants.
				Sec. 207. Grants to Indian tribes.
				Sec. 208. Research and evaluation; statistical analyses;
				information dissemination.
				Sec. 209. Training and technical assistance.
				Sec. 210. Grants for youth and family serving
				organizations.
				Sec. 211. Incentive grants for State and local
				programs.
				Sec. 212. Authorization of appropriations.
				Sec. 213. Administrative authority.
				Sec. 214. Authority for Federal pretrial services with respect
				to juveniles.
				Sec. 215. Technical and conforming amendments.
				Title III—Incentive grants for local delinquency prevention
				programs
				Sec. 301. Definitions.
				Sec. 302. Grants for delinquency prevention
				programs.
				Sec. 303. Authorization of appropriations.
				Sec. 304. Technical and conforming amendment.
				Title IV—PRECAUTION Act
				Sec. 401. Short title.
				Sec. 402. Purposes.
				Sec. 403. Definitions.
				Sec. 404. National Commission on Public Safety Through Crime
				Prevention.
				Sec. 405. Innovative crime prevention and intervention
				strategies.
				Sec. 406. Funding.
				Title V—Miscellaneous provisions
				Sec. 501. Evaluation by General Accounting Office.
			
		IFindings and
			 declaration of purpose
			101.FindingsSection 101 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5601) is amended to read as
			 follows:
				
					101.FindingsCongress finds the following:
						(1)A growing
				body of adolescent development research supports the use of developmentally
				appropriate services and sanctions for youth in the juvenile justice system and
				those at risk for delinquent behavior to help prevent youth crime and to
				successfully intervene with youth who have already entered the system.
						(2)Research has
				shown that targeted investments to redirect offending juveniles onto a
				different path are cost effective and can help reduce juvenile recidivism and
				adult crime.
						(3)Detention of youth who are arrested for
				nonviolent crime in secure facilities is not an effective way to enhance public
				safety. Youth who are detained in secure facilities are almost 5 times more
				likely to be rearrested than youth who have committed the same offense and have
				not been detained.
						(4)African-American
				and other youth of color are disproportionately represented in the juvenile
				justice system. In 2003, African-American youth constituted 16 percent of the
				adolescent population of the United States, but constituted 28 percent of youth
				arrested, 37 percent of youth securely detained before adjudication, 30 percent
				of youth adjudicated in juvenile court, 35 percent of youth judicially waived
				to adult criminal court, 38 percent of youth sent to residential placement, and
				58 percent of youth admitted to State prisons.
						(5)African-American
				and other youth of color are treated more harshly than White youth, even when
				charged with the same type of offense. African-American and other youth of
				color are disproportionately more likely than White youth to be arrested,
				referred to juvenile court, detained before adjudication, petitioned,
				judicially waived to adult court, ordered to residential placement, admitted to
				locked State public facilities, spend longer periods of time incarcerated, and
				admitted to State prisons, even for the same type of offense.
						(6)Youth of color
				charged with low-level offenses, technical violations, and minor misbehavior
				unnecessarily enter and move more deeply into the juvenile justice system.
				Youth of color constitute 69 percent of the youth held in secure detention. In
				2006, only 21 percent of the youth in secure detention were charged with
				serious violent crimes, while 10 percent were charged with simple assaults and
				other offenses against persons, and 28 percent were charged with status
				offenses (offenses that are only a crime if committed by a minor) and technical
				violations of probation or court orders.
						(7)Comprehensive,
				collaborative, data-driven efforts and objective risk assessment instruments
				are necessary to achieve significant reductions in the number and percentage of
				youth of color at the key decision points of the juvenile justice system, as
				identified by the Office of Juvenile Justice and Delinquency Prevention,
				including arrest, referral, informal processing, detention, petition,
				adjudication, probation, placement, and transfer to adult court. Comprehensive,
				collaborative, data-driven efforts are also necessary to implement effective,
				gender-specific alternatives to detention. Jurisdictions that have made such
				efforts have enhanced the fairness of their juvenile justice systems.
						(8)Juvenile detention
				is a crucial decision point in the juvenile justice process. Juvenile detention
				is the gateway to processing and treatment of youth by the
				courts, probation, and State juvenile justice agencies. An estimated 400,000
				youth are held in secure detention each year. Approximately 26,000 are held
				each night.
						(9)Unnecessary and
				inappropriate detention has significant negative consequences for youth of
				color and other youth in the juvenile justice system. Research shows that youth
				who are incarcerated are less likely to complete high school, find employment,
				and form stable families, and are more likely to be rearrested and to abuse
				drugs and alcohol.
						(10)Detention
				populations have been reduced by 35 percent in 78 jurisdictions that have
				followed comprehensive detention reform based upon national best practices. In
				24 of those jurisdictions, detention populations were reduced by more than 50
				percent.
						(11)Comprehensive
				detention reform based on national best practices does not jeopardize public
				safety. Jurisdictions that have followed such comprehensive detention reform
				have seen reductions in the number of arrests of juveniles for serious
				offenses. In some jurisdictions the reductions have exceeded 40 percent.
						(12)Jurisdictions
				that have followed comprehensive detention reform based on national best
				practices have achieved substantial savings for taxpayers. Twenty-seven
				jurisdictions that have followed such comprehensive detention reform have
				closed detention units or entire facilities as a result of smaller detention
				populations, reducing the total number of detention beds in those 27
				jurisdictions by 978 beds.
						(13)Between 1990
				and 2004, the number of youth in adult jails increased by 208 percent.
						(14)Every day in
				the United States, an average of 7,500 youth are incarcerated in adult
				jails.
						(15)Youth who
				have been previously tried as adults are, on average, 34 percent more likely to
				commit crimes than youth retained in the juvenile justice system.
						(16)Research has
				shown that every dollar spent on evidence-based programs can yield up to $13 in
				cost savings.
						(17)Each child
				prevented from engaging in repeat criminal offenses can save the community
				$1,700,000 to $3,400,000.
						(18)Youth are 19
				times more likely to commit suicide in jail than youth in the general
				population and 36 times more likely to commit suicide in an adult jail than in
				a juvenile detention facility.
						(19)Seventy
				percent of youth in detention are held for nonviolent charges, and more than
				2/3 are charged with property offenses, public order
				offenses, technical probation violations, or status offenses, such as truancy,
				running away, or breaking curfew.
						(20)The
				prevalence of mental disorders among youth in juvenile justice systems is 2 to
				3 times higher than among youth in the general population.
						(21)Eighty
				percent of juveniles in juvenile justice systems have a nexus to substance
				abuse.
						(22)The proportion of females entering the
				justice system has increased steadily over the past several decades, rising
				from 20 percent in 1980 to 29 percent in 2007. Most of the girls entering the
				system, up to 73 percent, have histories of physical and sexual victimization,
				and their entry into the criminal and juvenile justice system is often preceded
				by their sexual and physical victimization. Females are disproportionately
				arrested for status offenses, such as running away from violent and turbulent
				home situations. In 2003, while females represented 15 percent of all juvenile
				offenders in custody, they represented 40 percent of status offenders in
				custody. Recent statistics also show that female status offenders are held in
				custody twice as long as male status offenders.
						.
			102.Purposes
				(a)PurposesThe purposes of this Act are—
					(1)to reduce recidivism by reiterating that
			 the original purpose of the Juvenile Justice and Delinquency Prevention Act of
			 1974 was to provide for education and rehabilitation of youth involved with the
			 juvenile justice system, not punishment alone;
					(2)to provide
			 alternatives to detention for youth involved in the juvenile justice
			 system;
					(3)to support
			 effective State and local efforts to reduce the disproportionate numbers of
			 youth of color involved in the juvenile justice system;
					(4)to support State
			 and local efforts to provide effective gender-specific prevention, treatment,
			 and intervention for youth involved in, or at risk of becoming involved in, the
			 juvenile justice system; and
					(5)to support State
			 and local efforts to achieve comprehensive detention reform based upon national
			 best practices and evidence-based models that reduce recidivism, including
			 reduction in the detention of youth of color and female youth who are awaiting
			 adjudication hearings.
					(b)AmendmentsSection 102 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5602) is amended—
					(1)in paragraph
			 (2), by striking and at the end;
					(2)in paragraph
			 (3), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at
			 the end the following:
						
							(4)to support a
				continuum of programs (including delinquency prevention, intervention, mental
				health and substance abuse treatment, and aftercare) to address the needs of
				at-risk youth and youth who come into contact with the justice
				system.
							.
					103.DefinitionsSection 103 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is amended—
				(1)in paragraph
			 (8), by amending subparagraph (C) to read as follows:
					
						(C)an Indian
				tribe;
				or
						;
				(2)by amending
			 paragraph (18) to read as follows:
					
						(18)the term
				Indian tribe has the meaning given that term in section 4 of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C.
				450b);
						;
				(3)in paragraph
			 (22), by striking or confine adults and all that follows and
			 inserting or confine adult inmates;;
				(4)by amending
			 paragraph (26) to read as follows:
					
						(26)the term
				adult inmate—
							(A)means an
				individual who—
								(i)has reached
				the age of full criminal responsibility under applicable State law; and
								(ii)has been
				arrested and is in custody for or awaiting trial on a criminal charge, or is
				convicted of a criminal charge offense; and
								(B)does not
				include an individual who—
								(i)at the time
				of the time of the offense, was younger than the maximum age at which a youth
				can be held in a juvenile facility under applicable State law; and
								(ii)was
				committed to the care and custody of a juvenile correctional agency by a court
				of competent jurisdiction or by operation of applicable State
				law;
								; 
				(5)in paragraph
			 (28), by striking and at the end;
				(6)in paragraph
			 (29), by striking the period at the end and inserting a semicolon; and
				(7)by adding at
			 the end the following:
					
						(30)the term
				core requirements means the requirements described in paragraphs
				(11), (12), (13), (14), and (15) of section 223(a);
						(31)the term
				chemical agent means a spray used to temporarily incapacitate a
				person, including oleoresin capsicum spray, tear gas, and
				2-chlorobenzalmalononitrile gas;
						(32)the term
				isolation—
							(A)means any
				instance in which a youth is confined alone for more than 15 minutes in a room
				or cell; and
							(B)does not
				include confinement during regularly scheduled sleeping hours, or for not more
				than 1 hour during any 24-hour period in the room or cell in which the youth
				usually sleeps, protective confinement (for injured youths or youths whose
				safety is threatened), separation based on an approved treatment program,
				confinement that is requested by the youth, or the separation of the youth from
				a group in a non-locked setting for the purpose of calming;
							(33)the term
				restraint has the meaning given that term in section 591 of the
				Public Health Service Act (42 U.S.C. 290ii);
						(34)the term
				evidence-based means a program or practice that is demonstrated to
				be effective and that—
							(A)is based on a
				clearly articulated and empirically supported theory;
							(B)has
				measurable outcomes, including a detailed description of what outcomes were
				produced in a particular population; and
							(C)has been
				scientifically tested, optimally through randomized control studies or
				comparison group studies;
							(35)the term
				promising means a program or practice that is demonstrated to be
				effective based on positive outcomes from 1 or more objective evaluations, as
				documented in writing to the Administrator;
						(36)the term
				dangerous practice means an act, procedure, or program that
				creates an unreasonable risk of physical injury, pain, or psychological harm to
				a juvenile subjected to the act, procedure, or program;
						(37)the term
				screening means a brief process—
							(A)designed to
				identify youth who may have mental health or substance abuse needs requiring
				immediate attention, intervention, and further evaluation; and
							(B)the purpose
				of which is to quickly identify a youth with a possible mental health or
				substance abuse need in need of further assessment;
							(38)the term
				assessment includes, at a minimum, an interview and review of
				available records and other pertinent information—
							(A)by a mental
				health or substance abuse professional who meets the criteria of the applicable
				State for licensing and education in the mental health or substance abuse
				field; and
							(B)which is
				designed to identify significant mental health or substance abuse treatment
				needs to be addressed during a youth’s confinement;
							(39)the term
				contact with the juvenile justice system means the point at which
				a youth interacts with the juvenile justice system or criminal justice system,
				including interaction with a juvenile justice, juvenile court, or law
				enforcement official, and including brief, sustained, or repeated interaction;
						(40)the term gender-specific
				services means juvenile justice programs, policies, practices, workforce
				training, or direct services targeted to address needs unique to the gender of
				the juveniles being served, which may include—
							(A)treatment for
				trauma, domestic violence, dating violence, sexual assault, child abuse, and
				witnessing domestic violence;
							(B)alternatives to
				detention and incarceration;
							(C)mental and
				physical health screening and services;
							(D)education and
				services related to health, pregnancy, and parenting;
							(E)training and
				vocational programs in high-demand, high-wage fields that are nontraditional
				fields for juveniles of the gender being served;
							(F)substance abuse
				screening and prevention;
							(G)methods used to
				protect safety and security in programs;
							(H)programs that
				foster positive relationships of juveniles with the peers, family, and
				community of such juveniles; and
							(I)policies to reduce
				gender bias in pre-adjudication and post-adjudication placement, particularly
				with respect to placement of female juvenile offenders when there are a lack of
				gender-specific, community-based placement options; and
							(41)the term comprehensive detention
				reform based upon national best practices means a collaborative,
				data-driven, interrelated set of changes to juvenile justice policy, practice,
				and programming designed to safely eliminate unnecessary and inappropriate
				reliance on secure detention of juveniles that—
							(A)may
				include—
								(i)participation of
				non-traditional stakeholders (such as communities of color and children and
				families impacted by the juvenile justice system); and
								(ii)other strategies
				and practices required of States participating in the Juvenile Detention
				Alternatives Initiative sponsored by the Annie E. Casey Foundation; and
								(B)at a minimum,
				utilizes all of the following strategies:
								(i)Collaborating
				among juvenile justice agencies, other governmental entities, and community
				organizations for planning and policymaking related to detention of
				juveniles.
								(ii)Using data to
				analyze system processes, develop interventions, and monitor reforms related to
				detention of juveniles.
								(iii)Developing
				objective juvenile detention admissions criteria and instruments.
								(iv)Establishing new
				or enhanced alternatives to secure detention, particularly alternatives that
				permit juveniles to remain in their local communities.
								(v)Instituting case
				processing reforms to expedite the flow of cases through the juvenile justice
				system.
								(vi)Identifying
				special populations of youth in contact with the juvenile justice system,
				including probation violators and youth awaiting out-of-home placement after
				adjudication, who may not need to be securely confined.
								(vii)Reducing racial,
				ethnic, and gender disparities in the juvenile justice system, including
				overrepresentation of youth of color in such system, and unnecessary entry and
				further progression of such youth deeper into such system.
								(viii)Improving
				conditions of confinement for youth who are held in secure
				detention.
								.
				IIJuvenile
			 Justice and Delinquency Prevention
			201.Concentration
			 of Federal effortsSection
			 204(a)(2)(B)(i) of the Juvenile Justice and Delinquency Prevention Act of 1974
			 (42 U.S.C. 5614(a)(2)(B)(i)) is amended by striking 240 days after the
			 date of enactment of this paragraph and inserting July 2,
			 2010.
			202.Coordinating
			 Council on Juvenile Justice and Delinquency PreventionSection 206 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5616) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)—
						(i)by inserting the Administrator of
			 the Substance Abuse and Mental Health Services Administration, the Secretary of
			 Defense, the Secretary of Agriculture, after the Secretary of
			 Health and Human Services,; and
						(ii)by striking
			 Commissioner of Immigration and Naturalization and inserting
			 Assistant Secretary for Immigration and Customs Enforcement;
			 and
						(B)in paragraph
			 (2)(A), by inserting (including at least 1 representative from the
			 mental health fields) after field of juvenile justice;
			 and
					(2)in subsection
			 (c)—
					(A)in paragraph
			 (1), by striking paragraphs (12)(A), (13), and (14) of section 223(a) of
			 this title and inserting the core requirements;
			 and
					(B)in paragraph
			 (2)—
						(i)in the matter
			 preceding subparagraph (A), by inserting , on an annual basis
			 after collectively;
						(ii)in
			 subparagraph (A), by striking and at the end;
						(iii)in
			 subparagraph (B),
							(I)by striking
			 180 days after the date of the enactment of this paragraph and
			 inserting May 3, 2010;
							(II)by striking
			 Committee on Education and the Workforce and inserting
			 Committee on Education and Labor; and
							(III)by striking
			 the period and inserting ; and; and
							(iv)by adding at
			 the end the following:
							
								(C)not later than 120 days after the
				completion of the last meeting in any fiscal year, submit to Congress a report
				regarding the recommendations described in subparagraph (A), which
				shall—
									(i)include a detailed account of the
				activities conducted by the Council during the fiscal year, including a
				complete detailed accounting of expenses incurred by the Coordinating Council
				to conduct operations in accordance with this section;
									(ii)be published on the websites of
				the Department of Justice and the Coordinating Council; and
									(iii)be in addition to the annual
				report required by section
				207.
									.
						203.Annual
			 reportSection 207 of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5617) is
			 amended—
				(1)in the matter
			 preceding paragraph (1), by striking a fiscal year and inserting
			 each fiscal year;
				(2)in paragraph
			 (1)—
					(A)in
			 subparagraph (B), by inserting , ethnicity, after
			 race;
					(B)in
			 subparagraph (E), by striking and at the end;
					(C)in
			 subparagraph (F)—
						(i)by inserting
			 and other before disabilities,; and
						(ii)by striking
			 the period at the end and inserting a semicolon; and
						(D)by adding at
			 the end the following:
						
							(G)a summary of
				data from 1 month of the applicable fiscal year of the use of restraints and
				isolation upon juveniles held in the custody of secure detention and
				correctional facilities operated by a State or unit of local government;
							(H)the number of
				juveniles released from custody and the type of living arrangement to which
				each such juvenile was released;
							(I)the number of
				status offense cases petitioned to court (including a breakdown by type of
				offense and disposition), number of status offenders held in secure detention,
				the findings used to justify the use of secure detention, and the average
				period of time a status offender was held in secure detention; and
							(J)the number of
				pregnant juveniles held in the custody of secure detention and correctional
				facilities operated by a State or unit of local
				government.
							;
				and
					(3)by adding at
			 the end the following:
					
						(5)A description
				of the criteria used to determine what programs qualify as evidence-based and
				promising programs under this title and title V and a comprehensive list of
				those programs the Administrator has determined meet such criteria.
						(6)A description
				of funding provided to Indian tribes under this Act, including direct Federal
				grants and funding provided to Indian tribes through a State or unit of local
				government.
						(7)An analysis and evaluation of the internal
				controls at Office of Juvenile Justice and Delinquency Prevention to determine
				if grantees are following the requirements of Office of Juvenile Justice and
				Delinquency Prevention grant programs and what remedial action Office of
				Juvenile Justice and Delinquency Prevention has taken to recover any grant
				funds that are expended in violation of the grant programs, including instances
				where supporting documentation was not provided for cost reports, where
				unauthorized expenditures occurred, and where subrecipients of grant funds were
				not compliant with program requirements.
						(8)An analysis and evaluation of the total
				amount of payments made to grantees that were recouped by the Office of
				Juvenile Justice and Delinquency Prevention from grantees that were found to be
				in violation of policies and procedures of the Office of Juvenile Justice and
				Delinquency Prevention grant programs. This analysis shall include the full
				name and location of the grantee, the violation of the program found, the
				amount of funds sought to be recouped by the Office of Juvenile Justice and
				Delinquency Prevention, and the actual amount recouped by the Office of
				Juvenile Justice and Delinquency
				Prevention.
						.
				204.Allocation
			 of funds
				(a)Technical
			 assistanceSection 221(b)(1) of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5631(b)(1)) is amended by
			 striking 2 percent and inserting 5
			 percent.
				(b)Other
			 allocationsSection 222 of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5632) is
			 amended—
					(1)in subsection
			 (a)(1), by striking age eighteen. and inserting 18 years
			 of age, based on the most recent census data to monitor any significant changes
			 in the relative population of people under 18 years of age occurring in the
			 States.;
					(2)by
			 redesignating subsections (c) and (d) as subsections (d) and (e),
			 respectively;
					(3)by inserting
			 after subsection (b) the following:
						
							(c)(1)If any amount
				allocated under subsection (a) is withheld from a State due to noncompliance
				with the core requirements, the funds shall be reallocated for an improvement
				grant designed to assist the State in achieving compliance with the core
				requirements.
								(2)The Administrator shall condition a
				grant described in paragraph (1) on—
									(A)the State, with the approval of the
				Administrator, developing specific action steps designed to restore compliance
				with the core requirements; and
									(B)submitting to the Administrator
				semiannually a report on progress toward implementing the specific action steps
				developed under subparagraph (A).
									(3)The Administrator shall provide
				appropriate and effective technical assistance directly or through an agreement
				with a contractor to assist a State receiving a grant described in paragraph
				(1) in achieving compliance with the core
				requirements.
								;
					(4)in subsection
			 (d), as so redesignated, by striking efficient administration, including
			 monitoring, evaluation, and one full-time staff position and inserting
			 effective and efficient administration, including the designation of at
			 least 1 person to coordinate efforts to achieve and sustain compliance with the
			 core requirements; and
					(5)in subsection
			 (e), as so redesignated, by striking 5 per centum of the minimum
			 and inserting not more than 5 percent of the.
					205.State
			 plansSection 223 of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting Not later than 30 days after the
			 date on which a plan or amended plan submitted under this subsection is
			 finalized, a State shall make the plan or amended plan publicly available by
			 posting the plan or amended plan on a publicly available website. after
			 compliance with State plan requirements.;
					(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (A)(ii)—
							(I)in subclause
			 (II), by striking counsel for children and youth and inserting
			 publicly supported court-appointed legal counsel for children and youth
			 charged in delinquency matters;
							(II)in subclause
			 (III), by striking mental health, education, special education
			 and inserting children’s mental health, education, child and adolescent
			 substance abuse, special education, services for youth with
			 disabilities;
							(III)in subclause
			 (IV), by inserting youth violence, before youth
			 development;
							(IV)in subclause
			 (V), by striking delinquents or potential delinquents and
			 inserting delinquent youth or youth at risk of delinquency, including
			 volunteers who work with youth of color;
							(V)in subclause
			 (VII), by striking and at the end;
							(VI)by redesignating
			 subclause (VIII) as subclause (XII);
							(VII)by
			 inserting after subclause (VII) the following:
								
									(VIII)the
				executive director or the designee of the executive director of a public or
				nonprofit entity that is located in the State and receiving a grant under part
				A of title III;
									(IX)persons with
				expertise and competence in preventing and addressing mental health or
				substance abuse needs in juvenile delinquents and those at-risk of
				delinquency;
									(X)representatives
				of victim or witness advocacy groups;
									(XI)individuals with
				special expertise or competence in addressing the needs of female youth or
				implementing gender-specific juvenile services;
				and
									;
				and
							(VIII)in
			 subclause (XII), as so redesignated—
								(aa)by
			 striking disabilities and inserting and other
			 disabilities, truancy reduction or school failure; and
								(bb)by
			 striking and youth violence and inserting domestic
			 violence, sexual assault, or other sexual victimization;
								(ii)in
			 subparagraph (D)(ii), by striking requirements of paragraphs (11), (12),
			 and (13) and inserting core requirements; and
						(iii)in
			 subparagraph (E)(i), by adding and at the end;
						(C)in paragraph
			 (5)—
						(i)in the matter
			 preceding subparagraph (A), by striking section 222(d) and
			 inserting section 222(e); and
						(ii)in
			 subparagraph (C), by striking Indian tribes and all that follows
			 through applicable to the detention and confinement of juveniles
			 and inserting Indian tribes that agree to attempt to comply with the
			 core requirements applicable to the detention and confinement of
			 juveniles;
						(D)in paragraph
			 (7)(B)—
						(i)by striking
			 clause (i) and inserting the following:
							
								(i)a plan for ensuring that the chief
				executive officer of the State, State legislature, and all appropriate public
				agencies in the State with responsibility for provision of services to
				children, youth and families are informed of the requirements of the State plan
				and compliance with the core
				requirements;
								;
						(ii)in clause (ii),
			 by inserting , including identifiable needs related to physical and
			 sexual victimization after delinquency;
						(iii)in clause
			 (iii), by striking and at the end; and
						(iv)by striking
			 clause (iv) and inserting the following:
							
								(iv)a plan to provide alternatives to
				detention, including diversion to home-based or community-based services that
				are culturally and linguistically competent or treatment for those youth in
				need of mental health, substance abuse, or co-occurring disorder services at
				the time such juveniles first come into contact with the juvenile justice
				system;
								(v)a plan to reduce the number of
				children housed in secure detention and corrections facilities who are awaiting
				placement in residential treatment programs;
								(vi)a plan to engage family members in
				the design and delivery of juvenile delinquency prevention and treatment
				services, particularly post-placement; and
								(vii)a plan for providing easily
				accessible, community-based and operated, culturally, linguistically, and
				developmentally competent services to youth at risk or in contact with the
				juvenile justice system;
								;
				
						(E)in paragraph
			 (8), by striking existing and inserting evidence-based
			 and promising;
					(F)in paragraph
			 (9)—
						(i)in the matter
			 preceding subparagraph (A), by striking section 222(d) and
			 inserting section 222(e);
						(ii)in
			 subparagraph (A)(i), by inserting status offenders and other
			 before youth who need;
						(iii)in
			 subparagraph (B)(i)—
							(I)by striking
			 parents and other family members and inserting status
			 offenders, other youth, and the parents and other family members of such
			 offenders and youth; and
							(II)by striking
			 be retained and inserting remain;
							(iv)in
			 subparagraph (D), by inserting or physical or sexual violence
			 after child abuse or neglect;
						(v)by
			 redesignating subparagraphs (G) through (S) as subparagraphs (J) through (V),
			 respectively;
						(vi)by
			 redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G),
			 respectively;
						(vii)by
			 inserting after subparagraph (D) the following:
							
								(E)providing
				training and technical assistance to, and consultation with, juvenile justice
				and child welfare agencies of States and units of local government to develop
				coordinated plans for early intervention and treatment of youth who have a
				history of abuse and juveniles who have prior involvement with the juvenile
				justice
				system;
								;
						(viii)in
			 subparagraph (G), as so redesignated, by striking expanding and
			 inserting programs to expand;
						(ix)by inserting
			 after subparagraph (G), as so redesignated, the following:
							
								(H)programs to
				improve the recruitment, selection, training, and retention of professional
				personnel in the fields of medicine, law enforcement, judiciary, juvenile
				justice, social work and child protection, education, and other relevant fields
				who are engaged in, or intend to work in, the field of prevention,
				identification, and treatment of delinquency;
								(I)expanding
				access to publicly supported, court-appointed legal counsel and enhancing
				capacity for the competent representation of every
				child;
								;
				
						(x)in
			 subparagraph (O), as so redesignated—
							(I)in clause
			 (i), by striking restraints and inserting
			 alternatives; and
							(II)in clause
			 (ii), by striking by the provision; and
							(xi)in
			 subparagraph (V), as so redesignated, by striking the period at the end and
			 inserting a semicolon;
						(G)in paragraph
			 (11)—
						(i)in
			 subparagraph (A), by striking and at the end;
						(ii)in
			 subparagraph (B), by adding and at the end; and
						(iii)by adding
			 at the end the following:
							
								(C)encourage the
				use of community-based alternatives to secure detention, including programs of
				public and nonprofit entities receiving a grant under part A of title
				III;
								; 
						(H)by striking
			 paragraph (22);
					(I)by
			 redesignating paragraphs (23) through (28) as paragraphs (24) through (29),
			 respectively;
					(J)by
			 redesignating paragraphs (14) through (21) as paragraphs (16) through (23),
			 respectively;
					(K)by inserting
			 after paragraph (13) the following:
						
							(14)require
				that—
								(A)not later
				than 3 years after the date of enactment of the
				Juvenile Justice and Delinquency Prevention
				Reauthorization Act of 2010, unless a court finds, after a
				hearing and in writing, that it is in the interest of justice, juveniles
				awaiting trial or other legal process who are treated as adults for purposes of
				prosecution in criminal court and housed in a secure facility—
									(i)shall not
				have contact with adult inmates; and
									(ii)except as
				provided in paragraph (13), may not be held in any jail or lockup for
				adults;
									(B)in
				determining under subparagraph (A) whether it is in the interest of justice to
				permit a juvenile to be held in any jail or lockup for adults, or have contact
				with adult inmates, a court shall consider—
									(i)the age of
				the juvenile;
									(ii)the physical
				and mental maturity of the juvenile;
									(iii)the present
				mental state of the juvenile, including whether the juvenile presents an
				imminent risk of harm to the juvenile;
									(iv)the nature
				and circumstances of the alleged offense;
									(v)the
				juvenile’s history of prior delinquent acts;
									(vi)the relative
				ability of the available adult and juvenile detention facilities to meet the
				specific needs of the juvenile and to protect the public;
									(vii)whether
				placement in a juvenile facility will better serve the long-term interests of
				the juvenile and be more likely to prevent recidivism;
									(viii)the
				availability of programs designed to treat the juvenile's behavioral problems;
				and
									(ix)any other
				relevant factor; and
									(C)if a court
				determines under subparagraph (A) that it is in the interest of justice to
				permit a juvenile to be held in any jail or lockup for adults, or have contact
				with adult inmates—
									(i)the court
				shall hold a hearing not less frequently than once every 30 days to review
				whether it is still in the interest of justice to permit the juvenile to be so
				held or have such contact; and
									(ii)the juvenile
				shall not be held in any jail or lockup for adults, or permitted to have
				contact with adult inmates, for more than 180 days, unless the court, in
				writing, determines there is good cause for an extension or the juvenile
				expressly waives this limitation;
									(15)provide for juvenile justice policy,
				practice, and system improvement strategies at the State, territory, local, and
				tribal levels, as applicable, to identify and reduce racial, ethnic, and gender
				disparities among youth who come into contact with the juvenile justice system
				(without establishing or requiring numerical standards or quotas) by—
								(A)establishing
				coordinating bodies composed of juvenile justice stakeholders at the State,
				territory, local, or tribal levels, to oversee and monitor efforts by States,
				territories, units of local government, and Indian tribes to reduce racial,
				ethnic, and gender disparities;
								(B)identifying and
				analyzing in State, territory, local, or tribal juvenile justice systems key
				decision points of arrest, referral, informal resolution, detention, petition,
				adjudication, probation, and placement and transfer to the adult criminal
				justice system to determine which points create racial, ethnic, and gender
				disparities among youth who come into contact with the juvenile justice
				system;
								(C)developing and
				implementing data collection and analysis systems to identify where racial,
				ethnic, and gender disparities exist in the juvenile justice system and to
				track and analyze such disparities;
								(D)developing and
				implementing a plan of action that includes measurable objectives for policy,
				practice, or other system changes to reduce racial, ethnic, and gender
				disparities, based on the needs identified in the data collection and analysis
				under
				subparagraph (B); and
								(E)publicly
				reporting, on an annual basis, the efforts made in accordance with
				subparagraphs (B),
				(C), and
				(D);
								;
					(L)in paragraph
			 (16), as so redesignated—
						(i)by striking
			 adequate system and inserting effective
			 system;
						(ii)by striking
			 requirements of paragraph (11), and all that follows through
			 monitoring to the Administrator and inserting the core
			 requirements are met, and for annual reporting to the Administrator of such
			 plan, including the results of such monitoring and all related enforcement and
			 educational activities; and
						(iii)by striking
			 , in the opinion of the Administrator,;
						(M)in paragraph
			 (17), as so redesignated, by striking family income, and
			 inserting ethnicity, family income, sexual orientation, gender
			 identity,;
					(N)in paragraph
			 (24), as so redesignated—
						(i)in
			 subparagraph (B), by striking and at the end;
						(ii)in
			 subparagraph (C)—
							(I)in clause
			 (i), by striking and at the end;
							(II)in clause
			 (ii), by adding and at the end; and
							(III)by adding
			 at the end the following:
								
									(iii)if such
				court determines the juvenile should be placed in a secure detention facility
				or correctional facility for violating such order—
										(I)the court
				shall issue a written order that—
											(aa)identifies
				the valid court order that has been violated;
											(bb)specifies
				the factual basis for determining that there is reasonable cause to believe
				that the juvenile has violated such order;
											(cc)includes
				findings of fact to support a determination that there is no appropriate less
				restrictive alternative available to placing the juvenile in such a facility,
				with due consideration to the best interest of the juvenile;
											(dd)specifies
				the length of time, not to exceed 7 days, that the juvenile may remain in a
				secure detention facility or correctional facility, and includes a plan for the
				juvenile’s release from such facility; and
											(ee)may not be
				renewed or extended; and
											(II)the court
				may not issue a second or subsequent order described in subclause (I) relating
				to a juvenile, unless the juvenile violates a valid court order after the date
				on which the court issues an order described in subclause
				(I);
										;
				and
							(iii)by adding
			 at the end the following:
							
								(D)there are
				procedures in place to ensure that any juvenile held in a secure detention
				facility or correctional facility pursuant to a court order described in this
				paragraph does not remain in custody longer than 7 days or the length of time
				authorized by the court, which ever is shorter; and
								(E)not later
				than 3 years after the date of enactment of the
				Juvenile Justice and Delinquency Prevention
				Reauthorization Act of 2010, with not more than one 1-year
				extension if the State can demonstrate hardship as determined by the
				Administrator, the State will eliminate the use of valid court orders to
				provide secure lockup of status
				offenders;
								;
						(O)in paragraph
			 (26), as so redesignated, by striking section 222(d) and
			 inserting section 222(e);
					(P)in paragraph
			 (27), as so redesignated—
						(i)by inserting
			 and in accordance with confidentiality concerns,  after
			 maximum extent practicable,; and
						(ii)by striking
			 the semicolon at the end and inserting the following: “, so as to provide
			 for—
							
								(A)a compilation
				of data reflecting information on juveniles entering the juvenile justice
				system with a prior reported history as victims of child abuse or neglect
				through arrest, court intake, probation and parole, juvenile detention, and
				corrections; and
								(B)a plan to use
				the data described in subparagraph (A) to provide necessary services for the
				treatment of victims of child abuse and neglect who have entered, or are at
				risk of entering, the juvenile justice
				system;
								;
				
						(Q)in paragraph
			 (28), as so redesignated—
						(i)by striking
			 establish policies and inserting establish protocols,
			 policies, procedures,; and
						(ii)by striking
			 and at the end;
						(R)in paragraph
			 (29), as so redesignated, by striking the period at the end and inserting a
			 semicolon; and
					(S)by adding at
			 the end the following:
						
							(30)provide for
				the coordinated use of funds provided under this Act with other Federal and
				State funds directed at juvenile delinquency prevention and intervention
				programs;
							(31)develop
				policies and procedures, and provide training for facility staff to eliminate
				the use of dangerous practices, unreasonable restraints, and unreasonable
				isolation, including by developing effective behavior management
				techniques;
							(32)describe—
								(A)how the State
				will ensure that mental health and substance abuse screening, assessment,
				referral, and treatment for juveniles in the juvenile justice system includes
				efforts to implement an evidence-based mental health and substance abuse
				disorder screening and assessment program for all juveniles held in a secure
				facility for a period of more than 24 hours that provides for 1 or more initial
				screenings and, if an initial screening of a juvenile demonstrates a need,
				further assessment;
								(B)the method to
				be used by the State to provide screening and, where needed, assessment,
				referral, and treatment for youth who request or show signs of needing mental
				health or substance abuse screening, assessment, referral, or treatment during
				the period after the initial screening that the youth is incarcerated;
								(C)the method to
				be used by the State to provide or arrange for mental health and substance
				abuse disorder treatment for juveniles determined to be in need of such
				treatment; and
								(D)the policies
				of the State designed to develop and implement comprehensive collaborative
				State or local plans to meet the service needs of juveniles with mental health
				or substance abuse needs who come into contact with the justice system and the
				families of the juveniles;
								(33)provide
				procedural safeguards to adjudicated juveniles, including—
								(A)a written
				case plan for each juvenile, based on an assessment of the needs of the
				juvenile and developed and updated in consultation with the juvenile, the
				family of the juvenile, and, if appropriate, counsel for the juvenile,
				that—
									(i)describes the
				pre-release and post-release programs and reentry services that will be
				provided to the juvenile;
									(ii)describes
				the living arrangement to which the juvenile is to be discharged; and
									(iii)establishes
				a plan for the enrollment of the juvenile in post-release health care,
				behavioral health care, educational, vocational, training, family support,
				pregnancy and parenting support, public assistance, and legal services
				programs, as appropriate;
									(B)as
				appropriate, a hearing that—
									(i)shall take
				place in a family or juvenile court or another court (including a tribal court)
				of competent jurisdiction, or by an administrative body appointed or approved
				by the court, not earlier than 30 days before the date on which the juvenile is
				scheduled to be released, and at which the juvenile shall be represented by
				counsel; and
									(ii)shall
				determine the discharge plan for the juvenile, including a determination of
				whether a safe, appropriate, and permanent living arrangement has been secured
				for the juvenile and whether enrollment in health care, behavioral health care,
				educational, vocational, training, family support, pregnancy and parenting
				support, public assistance, and legal services programs, as appropriate, has
				been arranged for the juvenile; and
									(C)policies to
				ensure that discharge planning and procedures—
									(i)are
				accomplished in a timely fashion prior to the release from custody of each
				adjudicated juvenile; and
									(ii)do not delay
				the release from custody of the juvenile; and
									(34)provide a
				description of the use by the State of funds for reentry and aftercare services
				for juveniles released from the juvenile justice
				system.
							;
				
					(2)in subsection
			 (c)—
					(A)in the matter
			 preceding paragraph (1)—
						(i)by striking
			 applicable requirements of paragraphs (11), (12), (13), and (22) of
			 subsection (a) and inserting core requirements;
			 and
						(ii)by striking
			 2001, then and inserting 2010;
						(B)in paragraph
			 (1)—
						(i)by striking
			 the subsequent fiscal year and inserting that fiscal
			 year; and
						(ii)by striking
			 , and at the end and inserting a semicolon;
						(C)in paragraph
			 (2)(B)(ii)—
						(i)by inserting
			 , administrative, after appropriate executive;
			 and
						(ii)by striking
			 the period at the end and inserting , as specified in section 222(c);
			 and; and
						(D)by adding at
			 the end the following:
						
							(3)the State
				shall submit to the Administrator a report detailing the reasons for
				noncompliance with the core requirements, including the plan of the State to
				regain full compliance, and the State shall make publicly available such
				report, not later than 30 days after the date on which the Administrator
				approves the report, by posting the report on a publicly available
				website.
							;
					(3)in subsection
			 (d)—
					(A)by striking
			 section 222(d) and inserting section
			 222(e);
					(B)by striking
			 described in paragraphs (11), (12), (13), and (22) of subsection
			 (a) and inserting described in the core requirements;
			 and
					(C)by striking
			 the requirements under paragraphs (11), (12), (13), and (22) of
			 subsection (a) and inserting the core requirements;
			 and
					(4)by striking
			 subsection (f) and inserting the following:
					
						(f)Compliance
				determination
							(1)In
				generalNot later than 60 days after the date of receipt of
				information indicating that a State may be out of compliance with any of the
				core requirements, the Administrator shall determine whether the State is in
				compliance with the core requirements.
							(2)ReportingThe
				Administrator shall—
								(A)issue an
				annual public report—
									(i)describing
				any determination described in paragraph (1) made during the previous year,
				including a summary of the information on which the determination is based and
				the actions to be taken by the Administrator (including a description of any
				reduction imposed under subsection (c)); and
									(ii)for any such
				determination that a State is out of compliance with any of the core
				requirements, describing the basis for the determination; and
									(B)make the
				report described in subparagraph (A) available on a publicly available
				website.
								(g)Technical
				assistance
							(1)Organization
				of State advisory group member representativesThe Administrator
				shall provide technical and financial assistance to an agency, institution, or
				organization to assist in carrying out the activities described in paragraph
				(3). The functions and activities of an agency, institution, or organization
				under this subsection shall not be subject to the Federal Advisory Committee
				Act.
							(2)CompositionTo
				be eligible to receive assistance under this subsection, an agency,
				institution, or organization shall—
								(A)be governed
				by individuals who—
									(i)have been
				appointed by a chief executive of a State to serve as a member of a State
				advisory group established under subsection (a)(3); and
									(ii)are elected
				to serve as a governing officer of such an agency, institution, or organization
				by a majority of the member Chairs (or the designees of the member Chairs) of
				all State advisory groups established under subsection (a)(3);
									(B)include
				member representatives—
									(i)from a
				majority of the State advisory groups established under subsection (a)(3);
				and
									(ii)who are
				representative of regionally and demographically diverse State jurisdictions;
				and
									(C)annually seek
				advice from the Chairs (or the designees of the member Chairs) of each State
				advisory group established under subsection (a)(3) to implement the advisory
				functions specified in subparagraphs (D) and (E) of paragraph (3) of this
				subsection.
								(3)ActivitiesTo
				be eligible to receive assistance under this subsection, an agency,
				institution, or organization shall agree to—
								(A)conduct an
				annual conference of the member representatives of the State advisory groups
				established under subsection (a)(3) for purposes relating to the activities of
				such State advisory groups;
								(B)disseminate
				information, data, standards, advanced techniques, and program models;
								(C)review
				Federal policies regarding juvenile justice and delinquency prevention;
								(D)advise the
				Administrator regarding particular functions or aspects of the work of the
				Office; and
								(E)advise the
				President and Congress regarding State perspectives on the operation of the
				Office and Federal legislation relating to juvenile justice and delinquency
				prevention.
								.
				206.Authority
			 to make grantsSection 241(a)
			 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C.
			 5651(a)) is amended—
				(1)in paragraph
			 (1), by inserting status offenders, before juvenile
			 offenders, and juveniles;
				(2)in paragraph
			 (5), by striking juvenile offenders and juveniles and inserting
			 status offenders, juvenile offenders, and juveniles;
				(3)in paragraph
			 (10), by inserting , including juveniles with disabilities
			 before the semicolon;
				(4)in paragraph
			 (17), by inserting truancy prevention and reduction, after
			 mentoring,;
				(5)in paragraph
			 (24), by striking and at the end;
				(6)by
			 redesignating paragraph (25) as paragraph (26); and
				(7)by inserting
			 after paragraph (24) the following:
					
						(25)projects
				that support the establishment of partnerships between a State and a
				university, institution of higher education, or research center designed to
				improve the recruitment, selection, training, and retention of professional
				personnel in the fields of medicine, law enforcement, judiciary, juvenile
				justice, social work and child protection, education, and other relevant fields
				who are engaged in, or intend to work in, the field of prevention,
				identification, and treatment of delinquency;
				and
						.
				207.Grants to
			 Indian tribes
				(a)In
			 generalSection 246(a)(2) of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C.
			 5656(a)(2)) is amended—
					(1)by striking subparagraph (A);
					(2)by
			 redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D),
			 respectively; and
					(3)in
			 subparagraph (B)(ii), as so redesignated, by striking subparagraph
			 (B) and inserting subparagraph (A).
					(b)Technical
			 and conforming amendmentSection 223(a)(7)(A) of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)(7)(A)) is
			 amended by striking (including any geographical area in which an Indian
			 tribe performs law enforcement functions) and inserting
			 (including any geographical area of which an Indian tribe has
			 jurisdiction).
				208.Research
			 and evaluation; statistical analyses; information dissemination
				(a)In
			 generalSection 251 of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5661) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)in the matter
			 proceeding subparagraph (A), by striking may and inserting
			 shall;
							(ii)in
			 subparagraph (A), by striking plan and identify and inserting
			 annually provide a written and publicly available plan to
			 identify; and
							(iii)in
			 subparagraph (B)—
								(I)by amending
			 clause (iii) to read as follows:
									
										(iii)successful efforts to prevent
				status offenders and first-time minor offenders from subsequent involvement
				with the criminal justice system;
										;
				
								(II)by amending
			 clause (vii) to read as follows:
									
										(vii)the prevalence and duration of
				behavioral health needs (including mental health, substance abuse, and
				co-occurring disorders) among juveniles pre-placement and post-placement when
				held in the custody of secure detention and corrections facilities, including
				an examination of the effects of
				confinement;
										;
				
								(III)by
			 redesignating clauses (ix), (x), and (xi) as clauses (xi), (xii), and (xiii),
			 respectively; and
								(IV)by inserting
			 after clause (viii) the following:
									
										(ix)training efforts and reforms that
				have produced reductions in or elimination of the use of dangerous
				practices;
										(x)methods to improve the recruitment,
				selection, training, and retention of professional personnel in the fields of
				medicine, law enforcement, judiciary, juvenile justice, social work and child
				protection, education, and other relevant fields who are engaged in, or intend
				to work in, the field of prevention, identification, and treatment of
				delinquency;
										;
								(B)in paragraph
			 (4)—
							(i)in the matter
			 preceding subparagraph (A), by inserting and not later than 1 year after
			 the date of enactment of the Juvenile Justice
			 and Delinquency Prevention Reauthorization Act of 2010
			 after date of enactment of this paragraph;
							(ii)in
			 subparagraph (F), by striking and at the end;
							(iii)in
			 subparagraph (G), by striking the period at the end and inserting a semicolon;
			 and
							(iv)by adding at
			 the end the following:
								
									(H)a description of the best practices in
				discharge planning; and
									(I)an assessment of living arrangements
				for juveniles who cannot return to the homes of the
				juveniles.
									;
				and
							(C)by adding at the
			 end the following:
							
								(5)Not later than 3 years after the date of
				enactment of this paragraph, the Administrator shall—
									(A)complete a study
				with respect to meeting the needs of female youth and of youth with a prior
				history of sexual or physical victimization, which shall include—
										(i)identifying
				screening and assessment tools that have a favorable gender-based performance
				rating and that effectively identify histories of child abuse, sexual assault,
				dating violence, other sexual victimization, and witnessing domestic
				violence;
										(ii)identifying links
				between exposure to violence and abuse (including domestic violence, dating
				violence, and sexual assault) and behaviors that bring youth into contact with
				the juvenile justice system that could assist with the goal of developing
				better services and care for youth who are exposed to such violence and abuse
				and who come into contact with the juvenile justice system;
										(iii)assessing
				whether the provision of educational and recreational programs for female youth
				is equitable compared to the provision of such programs for males; and
										(iv)identifying and
				evaluating gender-specific care and practices for juvenile offenders,
				including—
											(I)care and practices
				related to hygiene needs, pregnancy and sexual health, access to family
				(including children of offenders), and the provision of services and treatment
				for current and past physical or sexual victimization;
											(II)the availability
				of equal access for males and females to programs and services, including
				opportunities for physical exercise; and
											(III)practices
				related to gender-responsive training for staff, supervision of female youth by
				female staff, restraint and isolation practices; and protection from abuse
				while in institutions; and
											(v)evaluating
				prevention, treatment, or rehabilitation programs for female youth that are
				promising or research-based with the goal of identifying a set of
				evidence-based programs for such youth; and
										(B)submit to Congress
				and the President a report on the results of the study carried out under
				subparagraph (A), including recommendations on the following:
										(i)A standard set of screening and assessment
				tools described in subparagraph (A)(i), based on the study of tools conducted
				under such subparagraph, that may be used to screen and assess juvenile
				offenders.
										(ii)Appropriate training for personnel working
				with female juveniles who are victims of sexual violence.
										(iii)Referral to
				services or treatment.
										(iv)Cross-agency
				collaboration.
										(v)Issues related to
				confidentiality.
										(vi)Standards for gender-specific care and
				practices for juvenile offenders, based on the study of such care and practices
				conducted under
				subparagraph
				(A)(iv).
										;
				
						(2)in subsection
			 (b), in the matter preceding paragraph (1), by striking may and
			 inserting shall; and
					(3)by adding at
			 the end the following:
						
							(f)National
				recidivism measureThe Administrator, in consultation with
				experts in the field of juvenile justice research, recidivism, and data
				collection, shall—
								(1)establish a
				uniform method of data collection and technology that States shall use to
				evaluate data on juvenile recidivism on an annual basis;
								(2)establish a
				common national juvenile recidivism measurement system; and
								(3)make
				cumulative juvenile recidivism data that is collected from States available to
				the
				public.
								.
					(b)Studies
					(1)Assessment
			 of treating juveniles as adultsThe Administrator shall—
						(A)not later
			 than 3 years after the date of enactment of this Act, assess the effectiveness
			 of the practice of treating youth under 18 years of age as adults for purposes
			 of prosecution in criminal court; and
						(B)not later
			 than 42 months after the date of enactment of this Act, submit to Congress and
			 the President, and make publicly available, a report on the findings and
			 conclusions of the assessment under subparagraph (A) and any recommended
			 changes in law identified as a result of the assessment under subparagraph
			 (A).
						(2)Outcome
			 study of former juvenile offendersThe Administrator shall
			 conduct a study of adjudicated juveniles and publish a report on the outcomes
			 for juveniles who have reintegrated into the community, which shall include
			 information on the outcomes relating to family reunification, housing,
			 education, employment, health care, behavioral health care, and repeat
			 offending.
					(3)DisabilitiesNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 shall conduct a study that addresses the prevalence of disability and various
			 types of disabilities in the juvenile justice population.
					(4)Definition
			 of AdministratorIn this subsection, the term
			 Administrator means the head of the Office of Juvenile Justice and
			 Delinquency Prevention.
					209.Training
			 and technical assistanceSection 252 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5662) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking may;
					(B)in paragraph
			 (1), by inserting shall before develop and carry out
			 projects; and
					(C)in paragraph
			 (2), by inserting may before make grants to and contracts
			 with;
					(2)in subsection
			 (b)—
					(A)in the matter
			 preceding paragraph (1), by striking may;
					(B)in paragraph
			 (1)—
						(i)by inserting
			 shall before develop and implement projects;
			 and
						(ii)by striking
			 and at the end;
						(C)in paragraph
			 (2)—
						(i)by inserting
			 may before make grants to and contracts with;
			 and
						(ii)by striking
			 the period at the end and inserting a semicolon; and
						(D)by adding at
			 the end the following:
						
							(3)shall provide
				technical assistance to States and units of local government on achieving
				compliance with the amendments made by the Juvenile Justice and Delinquency Prevention
				Reauthorization Act of 2010; and
							(4)shall provide
				technical assistance to States in support of efforts to establish partnerships
				between the State and an institution of higher education or research center
				designed to improve the recruitment, selection, training, and retention of
				professional personnel in the fields of medicine, law enforcement, judiciary,
				juvenile justice, social work and child protection, education, and other
				relevant fields who are engaged in, or intend to work in, the field of
				prevention, identification, and treatment of
				delinquency.
							;
				and
					(3)by adding at
			 the end the following:
					
						(d)Technical
				assistance to States regarding legal representation of
				childrenThe Administrator shall develop and issue standards of
				practice for attorneys representing children, and ensure that the standards are
				adapted for use in States.
						(e)Training
				and technical assistance for local and State juvenile detention and corrections
				personnelThe Administrator shall coordinate training and
				technical assistance programs with juvenile detention and corrections personnel
				of States and units of local government to—
							(1)promote
				methods for improving conditions of juvenile confinement, including those that
				are designed to minimize the use of dangerous practices, unreasonable
				restraints, and isolation; and
							(2)encourage
				alternative behavior management techniques.
							(f)Training
				and technical assistance to support mental health or substance abuse treatment
				including home-Based or community-Based careThe Administrator
				shall provide training and technical assistance, in conjunction with the
				appropriate public agencies, to individuals involved in making decisions
				regarding the disposition of cases for youth who enter the juvenile justice
				system about the appropriate services and placement for youth with mental
				health or substance abuse needs, including—
							(1)juvenile
				justice intake personnel;
							(2)probation
				officers;
							(3)juvenile
				court judges and court services personnel;
							(4)prosecutors
				and court-appointed counsel; and
							(5)family
				members of juveniles and family advocates.
							(g)Training To meet
				the needs of female youth in contact with the juvenile justice
				systemThe Administrator
				shall provide training to law enforcement, juvenile court judges, attorneys,
				and staff who work with youth in detention related to—
							(1)the benefits and
				availability of community-based alternatives to incarceration, especially for
				youth who have experienced physical or sexual abuse or other trauma;
							(2)indicators of
				possible abuse (including child abuse, domestic violence, dating violence, and
				sexual assault), and proper referral of youth who demonstrate such indicators
				for further assessment and services;
							(3)examples of
				possible bias in arrest patterns and case processing, such as detention for
				technical violations, detention to protect female youth from sexual
				victimization, and intolerance of female youth who violate social norms related
				to sexuality and compliance; and
							(4)strength-based and
				gender-responsive
				programming.
							.
				210. Grants for
			 youth and family serving organizationsSection 261 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5665) is amended by adding at the
			 end the following:
				
					(c)Grants for
				youth and family serving organizations
						(1)In
				generalThe Administrator, using a competitive process, may make
				grants to and enter contracts with qualified youth and family serving
				organizations, or combinations thereof, to provide an integrated continuum of
				services and programs for the prevention, control, or reduction of juvenile
				delinquency.
						(2)DefinitionsIn
				this subsection—
							(A)the term
				integrated continuum of services and programs means a variety of
				services and programs for youth at risk of becoming juvenile offenders and
				families of such youth, with each service or program—
								(i)sharing a
				well-defined set of procedures and practices that are applied similarly in
				different situations and programs;
								(ii)being replicable
				and producing results that can be observed, tracked, and measured;
								(iii)sharing a
				common theory and philosophy of care;
								(iv)operating in a
				manner that allows youth and families to move across different service levels
				and expect and experience the same teaching methods, language, expectations,
				and outcome goals from caregivers and other providers; and
								(v)allowing each
				youth and family to maintain and build on the success achieved at a previous
				level of service; and
								(B)the term
				qualified youth and family serving organization means a private,
				nonprofit youth and family serving organization that—
								(i)provides an
				integrated continuum of programs and services for youth at risk of becoming
				juvenile offenders and the families of such youth in areas affected by poverty
				and violence;
								(ii)serves a large
				percentage of eligible youth at risk of becoming juvenile offenders and
				provides evidence-based, or evidence-informed, services and programs;
								(iii)teaches social
				and independent living skills for youth and families, builds healthy
				relationships between youth and families, and promotes self-government and
				self-determination for all youth and families served; and
								(iv)is successful in
				balancing public funds with private donations and maximizing community
				involvement.
								.
			211.Incentive
			 grants for State and local programsTitle II of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is amended—
				(1)by redesignating part F as part G;
			 and
				(2)by inserting
			 after part E the following:
					
						FIncentive
				grants for State and local programs
							271.Incentive
				grants
								(a)Incentive
				grant funds
									(1)In
				generalThe Administrator may make incentive grants to a State,
				unit of local government, or combination of States and local governments to
				assist a State, unit of local government, or combination thereof in carrying
				out an activity identified in
				subsection (b)(1).
									(2)Limited
				eligibilityNotwithstanding
				paragraph (1), the Administrator may
				only make incentive grants to carry out the activities described in
				subparagraph (F) of
				subsection (b)(1) to eligible States.
				For the purposes of this paragraph, an eligible State is—
										(A)a State that the
				Administrator determines, at the time of application for such a grant, is not
				engaged in comprehensive detention reform based upon national best practices
				(as defined in section 103); or
										(B)a State that the Administrator determines,
				at the time of application for such a grant, is engaged in such comprehensive
				detention reform based upon national best practices, but that demonstrates to
				the Administrator that the State will use such a grant to enhance or expand
				such reform (such as by expanding such reform to include additional local
				jurisdictions in the State, or by building a State infrastructure capable of
				supporting and sustaining detention reform at the local level).
										(b)Use of
				funds
									(1)In
				generalAn incentive grant made by the Administrator under this
				section may be used to—
										(A)increase the
				use of evidence-based or promising prevention and intervention programs;
										(B)improve the
				recruitment, selection, training, and retention of professional personnel
				(including in the fields of medicine, law enforcement, judiciary, juvenile
				justice, social work, and child prevention) who are engaged in, or intend to
				work in, the field of prevention, intervention, and treatment of juveniles to
				reduce delinquency;
										(C)establish or
				support a partnership between juvenile justice agencies of a State or unit of
				local government and mental health authorities of State or unit of local
				government to establish and implement programs to ensure there are adequate
				mental health and substance abuse screening, assessment, referral, treatment,
				and after-care services for juveniles who come into contact with the juvenile
				justice system by—
											(i)carrying out
				programs that divert from incarceration juveniles who come into contact with
				the juvenile justice system (including facilities contracted for operation by
				State or local juvenile authorities) and have mental health or substance abuse
				needs—
												(I)when such
				juveniles are at imminent risk of being taken into custody;
												(II)at the time
				such juveniles are initially taken into custody;
												(III)after such
				juveniles are charged with an offense or act of juvenile delinquency;
												(IV)after such
				juveniles are adjudicated delinquent and before case disposition; and
												(V)after such
				juveniles are committed to secure placement; or
												(ii)improving
				treatment of juveniles with mental health needs by working to ensure—
												(I)that—
													(aa)initial
				mental health screening is—
														(AA)completed
				for a juvenile immediately upon entering the juvenile justice system or a
				juvenile facility; and
														(BB)conducted by
				qualified health and mental health professionals or by staff who have been
				trained by qualified health, mental health, and substance abuse professionals;
				and
														(bb)in the case
				of screening, results that indicate possible need for mental health or
				substance abuse services are reviewed by qualified mental health or substance
				abuse treatment professionals not later than 24 hours after the
				screening;
													(II)that a
				juvenile who suffers from an acute mental disorder, is suicidal, or is in need
				of medical attention due to intoxication is—
													(aa)placed in or
				immediately transferred to an appropriate medical or mental health facility;
				and
													(bb)only
				admitted to a secure correctional facility with written medical
				clearance;
													(III)that—
													(aa)for a
				juvenile identified by a screening as needing a mental health assessment, the
				mental health assessment and any indicated comprehensive evaluation or
				individualized treatment plan are written and implemented—
														(AA)not later
				than 2 weeks after the date on which the juvenile enters the juvenile justice
				system; or
														(BB)if a
				juvenile is entering a secure facility, not later than 1 week after the date on
				which the juvenile enters the juvenile justice system; and
														(bb)the
				assessments described in item (aa) are completed by qualified health, mental
				health, and substance abuse professionals;
													(IV)that—
													(aa)if the need
				for treatment is indicated by the assessment of a juvenile, the juvenile is
				referred to or treated by a qualified professional;
													(bb)a juvenile
				who is receiving treatment for a mental health or substance abuse need on the
				date of the assessment continues to receive treatment;
													(cc)treatment of
				a juvenile continues until a qualified mental health professional determines
				that the juvenile is no longer in need of treatment; and
													(dd)treatment
				plans for juveniles are reevaluated at least every 30 days;
													(V)that—
													(aa)discharge
				plans are prepared for an incarcerated juvenile when the juvenile enters the
				correctional facility in order to integrate the juvenile back into the family
				and the community;
													(bb)discharge
				plans for an incarcerated juvenile are updated, in consultation with the family
				or guardian of a juvenile, before the juvenile leaves the facility; and
													(cc)discharge
				plans address the provision of aftercare services;
													(VI)that any
				juvenile in the juvenile justice system receiving psychotropic medications
				is—
													(aa)under the
				care of a licensed psychiatrist; and
													(bb)monitored
				regularly by trained staff to evaluate the efficacy and side effects of the
				psychotropic medications; and
													(VII)that
				specialized treatment and services are continually available to a juvenile in
				the juvenile justice system who has—
													(aa)a history of
				mental health needs or treatment;
													(bb)a documented
				history of sexual offenses or sexual abuse, as a victim or perpetrator;
													(cc)substance
				abuse needs or a health problem, learning disability, or history of family
				abuse or violence; or
													(dd)developmental
				disabilities;
													(D)provide
				training, in conjunction with the public or private agency that provides mental
				health services, to individuals involved in making decisions involving youth
				who enter the juvenile justice system (including intake personnel, law
				enforcement, prosecutors, juvenile court judges, public defenders, mental
				health and substance abuse service providers and administrators, probation
				officers, and parents) that focuses on—
											(i)the
				availability of screening and assessment tools and the effective use of such
				tools;
											(ii)the purpose,
				benefits, and need to increase availability of mental health or substance abuse
				treatment programs (including home-based and community-based programs)
				available to juveniles within the jurisdiction of the recipient;
											(iii)the
				availability of public and private services available to juveniles to pay for
				mental health or substance abuse treatment programs; or
											(iv)the
				appropriate use of effective home-based and community-based alternatives to
				juvenile justice or mental health system institutional placement;
											(E)develop
				comprehensive collaborative plans to address the service needs of juveniles
				with mental health or substance abuse disorders who are at risk of coming into
				contact with the juvenile justice system that—
											(i)revise and
				improve the delivery of intensive home-based and community-based services to
				juveniles who have been in contact with (or who are at risk of coming into
				contact with) the juvenile justice system;
											(ii)determine
				how the service needs of juveniles with mental health or substance abuse
				disorders who come into contact with the juvenile justice system will be
				furnished from the initial detention stage until after discharge in order for
				these juveniles to avoid further contact with the justice system;
											(iii)demonstrate
				that the State or unit of local government has entered into appropriate
				agreements with all entities responsible for providing services under the plan,
				such as the agency of the State or unit of local government charged with
				administering juvenile justice programs, the agency of the State or unit of
				local government charged with providing mental health services, the agency of
				the State or unit of local government charged with providing substance abuse
				treatment services, the educational agency of the State or unit of local
				government, the child welfare system of the State or local government, and
				private nonprofit community-based organizations;
											(iv)ensure that
				the State or unit of local government has in effect any laws necessary for
				services to be delivered in accordance with the plan;
											(v)establish a
				network of individuals (or incorporates an existing network) to provide
				coordination between mental health service providers, substance abuse service
				providers, probation and parole officers, judges, corrections personnel, law
				enforcement personnel, State and local educational agency personnel, parents
				and families, and other appropriate parties regarding effective treatment of
				juveniles with mental health or substance abuse disorders;
											(vi)provide for
				cross-system training among law enforcement personnel, corrections personnel,
				State and local educational agency personnel, mental health service providers,
				and substance abuse service providers to enhance collaboration among
				systems;
											(vii)provide for
				coordinated and effective aftercare programs for juveniles who have been
				diagnosed with a mental health or substance abuse disorder and who are
				discharged from home-based care, community-based care, any other treatment
				program, secure detention facilities, secure correctional facilities, or
				jail;
											(viii)provide
				for the purchase of technical assistance to support the implementation of the
				plan;
											(ix)estimate the
				costs of implementing the plan and proposes funding sources sufficient to meet
				the non-Federal funding requirements for implementation of the plan under
				subsection (c)(2)(E);
											(x)describe the
				methodology to be used to identify juveniles at risk of coming into contact
				with the juvenile justice system;
											(xi)provide a
				written plan to ensure that all training and services provided under the plan
				will be culturally and linguistically competent; and
											(xii)describe
				the outcome measures and benchmarks that will be used to evaluate the progress
				and effectiveness of the plan; and
											(F)support State and local efforts to promote
				comprehensive detention reform based upon national best practices (as defined
				in section 103), including—
											(i)providing funding
				to States for use by such States and units of local government within such
				States to conduct planning and implementation of such comprehensive detention
				reform; and
											(ii)providing
				training, technical assistance, travel costs, and other resources to States for
				use by such States and units of local government within such States for efforts
				to implement the comprehensive detention reform strategies described in
				paragraph (41)(B) of section 103.
											(2)Coordination
				and administrationA State or unit of local government receiving
				a grant under this section shall ensure that—
										(A)the use of
				the grant under this section is developed as part of the State plan required
				under section 223(a); and
										(B)not more than
				5 percent of the amount received under this section is used for administration
				of the grant under this section.
										(c)Application
									(1)In
				generalA State or unit of local government desiring a grant
				under this section shall submit an application at such time, in such manner,
				and containing such information as the Administrator may prescribe.
									(2)ContentsIn
				accordance with guidelines that shall be established by the Administrator, each
				application for incentive grant funding under this section shall—
										(A)describe any
				activity or program the funding would be used for and how the activity or
				program is designed to carry out 1 or more of the activities described in
				subsection (b);
										(B)if any of the
				funds provided under the grant would be used for evidence-based or promising
				prevention or intervention programs, include a detailed description of the
				studies, findings, or practice knowledge that support the assertion that such
				programs qualify as evidence-based or promising;
										(C)for any
				program for which funds provided under the grant would be used that is not
				evidence-based or promising, include a detailed description of any studies,
				findings, or practice knowledge which support the effectiveness of the
				program;
										(D)if the funds
				provided under the grant will be used for an activity described in subsection
				(b)(1)(D), include a certification that the State or unit of local
				government—
											(i)will work
				with public or private entities in the area to administer the training funded
				under subsection (b)(1)(D), to ensure that such training is comprehensive,
				constructive, linguistically and culturally competent, and of a high
				quality;
											(ii)is committed
				to a goal of increasing the diversion of juveniles coming under its
				jurisdiction into appropriate home-based or community-based care when the
				interest of the juvenile and public safety allow;
											(iii)intends to
				use amounts provided under a grant under this section for an activity described
				in subsection (b)(1)(D) to further such goal; and
											(iv)has a plan
				to demonstrate, using appropriate benchmarks, the progress of the agency in
				meeting such goal; and
											(E)if the funds
				provided under the grant will be used for an activity described in subsection
				(b)(1)(D), include a certification that not less than 25 percent of the total
				cost of the training described in subsection (b)(1)(D) that is conducted with
				the grant under this section will be contributed by non-Federal sources.
										(d)Requirements
				for grants To establish partnerships
									(1)Mandatory
				reportingA State or unit of local government receiving a grant
				for an activity described in subsection (b)(1)(C) shall keep records of the
				incidence and types of mental health and substance abuse disorders in their
				juvenile justice populations, the range and scope of services provided, and
				barriers to service. The State or unit of local government shall submit an
				analysis of this information yearly to the Administrator.
									(2)Staff
				ratios for correctional facilitiesA State or unit of local
				government receiving a grant for an activity described in subsection (b)(1)(C)
				shall require that a secure correctional facility operated by or on behalf of
				that State or unit of local government—
										(A)has a minimum
				ratio of not fewer than 1 mental health and substance abuse counselor for every
				50 juveniles, who shall be professionally trained and certified or
				licensed;
										(B)has a minimum
				ratio of not fewer than 1 clinical psychologist for every 100 juveniles;
				and
										(C)has a minimum
				ratio of not fewer than 1 licensed psychiatrist for every 100 juveniles
				receiving psychiatric care.
										(3)Limitation
				on isolationA State or unit of local government receiving a
				grant for an activity described in subsection (b)(1)(C) shall require
				that—
										(A)isolation is
				used only for immediate and short-term security or safety reasons;
										(B)no juvenile
				is placed in isolation without approval of the facility superintendent or chief
				medical officer or their official staff designee;
										(C)all instances
				in which a juvenile is placed in isolation are documented in the file of a
				juvenile along with the justification;
										(D)a juvenile is
				in isolation only the amount of time necessary to achieve security and safety
				of the juvenile and staff;
										(E)staff monitor
				each juvenile in isolation once every 15 minutes and conduct a professional
				review of the need for isolation at least every 4 hours; and
										(F)any juvenile
				held in isolation for 24 hours is examined by a physician or licensed
				psychologist.
										(4)Medical and
				mental health emergenciesA State or unit of local government
				receiving a grant for an activity described in subsection (b)(1)(C) shall
				require that a correctional facility operated by or on behalf of that State or
				unit of local government has written policies and procedures on suicide
				prevention. All staff working in a correctional facility operated by or on
				behalf of a State or unit of local government receiving a grant for an activity
				described in subsection (b)(1)(C) shall be trained and certified annually in
				suicide prevention. A correctional facility operated by or on behalf of a State
				or unit of local government receiving a grant for an activity described in
				subsection (b)(1)(C) shall have a written arrangement with a hospital or other
				facility for providing emergency medical and mental health care. Physical and
				mental health services shall be available to an incarcerated juvenile 24 hours
				per day, 7 days per week.
									(5)IDEA and
				Rehabilitation ActA State or unit of local government receiving
				a grant for an activity described in subsection (b)(1)(C) shall require that
				all juvenile facilities operated by or on behalf of the State or unit of local
				government abide by all mandatory requirements and timelines set forth under
				the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) and
				section 504 of the Rehabilitation Act of
				1973 (29 U.S.C. 794).
									(6)Fiscal
				responsibilityA State or unit of local government receiving a
				grant for an activity described in subsection (b)(1)(C) shall provide for such
				fiscal control and fund accounting procedures as may be necessary to ensure
				prudent use, proper disbursement, and accurate accounting of funds received
				under this section that are used for an activity described in subsection
				(b)(1)(C).
									.
				212.Authorization
			 of appropriationsSection 299
			 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671)
			 is amended—
				(1)in subsection
			 (a)—
					(A)in the
			 subsection heading, by striking parts C and E and
			 inserting parts C, E, and
			 F;
					(B)in paragraph
			 (1), by striking this title and all that follows and inserting
			 the following: “this title—
						
							(A)$245,900,000 for fiscal year
				2011;
							(B)$295,100,000 for fiscal year
				2012;
							(C)$344,300,000 for fiscal year
				2013;
							(D)$393,500,000 for fiscal year 2014;
				and
							(E)$442,700,000 for fiscal year
				2015.
							;
				and
					(C)in paragraph
			 (2), in the matter preceding subparagraph (A), by striking parts C and
			 E and inserting parts C, E, and F;
					(2)in subsection
			 (b), by striking fiscal years 2003, 2004, 2005, 2006, and 2007
			 and inserting fiscal years 2011, 2012, 2013, 2014, and
			 2015;
				(3)in subsection
			 (c)—
					(A)by inserting
			 (other than section 216(c)) after Part E;
			 and
					(B)by striking
			 fiscal years 2003, 2004, 2005, 2006, and 2007 and inserting
			 fiscal years 2011, 2012, 2013, 2014, and 2015;
					(4)by
			 redesignating subsection (d) as subsection (f); and
				(5)by inserting
			 after subsection (c) the following:
					
						(d)Authorization
				of appropriations for part E, section
				261(c)There are authorized to
				be appropriated to carry out section 261(c), and authorized to remain available
				until expended—
							(1)$23,000,000 for
				each of fiscal years 2011, 2012, and 2013;
							(2)$8,000,000 for
				fiscal year 2014; and
							(3)$3,000,000 for
				fiscal year 2015.
							(e)Authorization
				of appropriations for part F
							(1)In
				generalThere are authorized to be appropriated to carry out part
				F, and authorized to remain available until expended, $80,000,000 for each of
				fiscal years 2011, 2012, 2013, 2014, and 2015.
							(2)AllocationOf
				the sums that are appropriated for a fiscal year to carry out part F—
								(A)not less than
				40 percent shall be used to fund programs that are carrying out an activity
				described in subparagraph (C), (D), or (E) of section 271(b)(1);
								(B)not less than
				50 percent shall be used to fund programs that are carrying out an activity
				described in subparagraph (A) of such section; and
								(C)not less than 5
				percent shall be used to fund activities described in subparagraph (F) of such
				section.
								.
				213.Administrative
			 authoritySection 299A(e) of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5672(e))
			 is amended by striking requirements described in paragraphs (11), (12),
			 and (13) of section 223(a) and inserting core
			 requirements.
			214.Authority for
			 Federal pretrial services with respect to juvenilesSection 3154 of title 18, United States
			 Code, is amended—
				(1)by redesignating
			 paragraph (14) as paragraph (15); and
				(2)by inserting
			 after paragraph (13) the following:
					
						(14)Perform, in a
				manner appropriate for juveniles, any of the functions identified in this
				section with respect to juveniles awaiting adjudication, trial, or disposition
				under chapter 403 of this title who are not
				detained.
						.
				215.Technical
			 and conforming amendmentsThe
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et
			 seq.) is amended—
				(1)in section
			 204(b)(6), by striking section 223(a)(15) and inserting
			 section 223(a)(16);
				(2)in section 246(a)(2)(D), by striking
			 section 222(c) and inserting section 222(d);
			 and
				(3)in section 299D(b), of by striking
			 section 222(c) and inserting section
			 222(d).
				IIIIncentive
			 grants for local delinquency prevention programs
			301.DefinitionsSection 502 of the Incentive Grants for
			 Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5781) is
			 amended—
				(1)in the section heading, by striking
			 DEFINITION and inserting
			 DEFINITIONS; and
				(2)by striking
			 this title, the term and inserting the following: “this
			 title—
					
						(1)the term
				mentoring means matching 1 adult with 1 or more youths (not to
				exceed 4 youths) for the purpose of providing guidance, support, and
				encouragement aimed at developing the character of the youths, where the adult
				and youths meet regularly for not less than 4 hours each month for not less
				than a 9-month period; and
						(2)the
				term
						.
				302.Grants for
			 delinquency prevention programsSection 504(a) of the Incentive Grants for
			 Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5783(a)) is
			 amended—
				(1)in paragraph
			 (7), by striking and at the end;
				(2)in paragraph
			 (8), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at
			 the end the following:
					
						(9)mentoring
				programs.
						.
				303.Authorization
			 of appropriationsSection 505
			 of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002
			 (42 U.S.C. 5784) is amended to read as follows:
				
					505.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title—
						(1)$322,800,000
				for fiscal year 2011;
						(2)$373,400,000
				for fiscal year 2012;
						(3)$424,000,000
				for fiscal year 2013;
						(4)$474,600,000
				for fiscal year 2014; and
						(5)$525,200,000
				for fiscal year
				2015.
						.
			304.Technical and
			 conforming amendmentThe
			 Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking
			 title V, as added by the Juvenile Justice and Delinquency Prevention Act of
			 1974 (Public Law 93–415; 88 Stat. 1133) (relating to miscellaneous and
			 conforming amendments).
			IVPRECAUTION
			 Act
			401.Short
			 titleThis title may be cited
			 as the Prevention Resources for
			 Eliminating Criminal Activity Using Tailored Interventions in Our Neighborhoods
			 Act of 2010 or the PRECAUTION Act.
			402.PurposesThe purposes of this title are to—
				(1)establish a
			 commitment on the part of the Federal Government to provide leadership on
			 successful crime prevention and intervention strategies;
				(2)further the
			 integration of crime prevention and intervention strategies into traditional
			 law enforcement practices of State and local law enforcement offices around the
			 country;
				(3)develop a
			 plain-language, implementation-focused assessment of those current crime and
			 delinquency prevention and intervention strategies that are supported by
			 rigorous evidence;
				(4)provide
			 additional resources to the National Institute of Justice to administer grants,
			 contracts, and cooperative agreements for research and development for
			 promising crime prevention and intervention strategies;
				(5)develop
			 recommendations for Federal priorities for crime and delinquency prevention and
			 intervention research, development, and funding that may augment important
			 Federal grant programs, including the Edward Byrne Memorial Justice Assistance
			 Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), grant programs
			 administered by the Office of Community Oriented Policing Services of the
			 Department of Justice, grant programs administered by the Office of Safe and
			 Drug-Free Schools of the Department of Education, and other similar programs;
			 and
				(6)reduce the costs
			 that rising violent crime imposes on interstate commerce.
				403.DefinitionsIn this title, the following definitions
			 shall apply:
				(1)CommissionThe
			 term Commission means the National Commission on Public Safety
			 Through Crime Prevention established under section 404(a).
				(2)Rigorous
			 evidenceThe term rigorous evidence means evidence
			 generated by scientifically valid forms of outcome evaluation, particularly
			 randomized trials (where practicable).
				(3)SubcategoryThe
			 term subcategory means 1 of the following categories:
					(A)Family and
			 community settings (including public health-based strategies).
					(B)Law enforcement
			 settings (including probation-based strategies).
					(C)School settings
			 (including anti-gang and general anti-violence strategies).
					(4)Top-tierThe
			 term top-tier means any strategy supported by rigorous evidence of
			 the sizable, sustained benefits to participants in the strategy or to
			 society.
				404.National
			 Commission on Public Safety Through Crime Prevention
				(a)EstablishmentThere is established a commission to be
			 known as the National Commission on Public Safety Through Crime
			 Prevention.
				(b)Members
					(1)In
			 generalThe Commission shall be composed of 9 members, of
			 whom—
						(A)3 shall be
			 appointed by the President, 1 of whom shall be the Assistant Attorney General
			 for the Office of Justice Programs or a representative of such Assistant
			 Attorney General;
						(B)2 shall be
			 appointed by the Speaker of the House of Representatives, unless the Speaker is
			 of the same party as the President, in which case 1 shall be appointed by the
			 Speaker of the House of Representatives and 1 shall be appointed by the
			 minority leader of the House of Representatives;
						(C)1 shall be
			 appointed by the minority leader of the House of Representatives (in addition
			 to any appointment made under subparagraph (B));
						(D)2 shall be
			 appointed by the majority leader of the Senate, unless the majority leader is
			 of the same party as the President, in which case 1 shall be appointed by the
			 majority leader of the Senate and 1 shall be appointed by the minority leader
			 of the Senate; and
						(E)1 shall be
			 appointed by the minority leader of the Senate (in addition to any appointment
			 made under subparagraph (D)).
						(2)Persons
			 eligible
						(A)In
			 generalEach member of the Commission shall be an individual who
			 has knowledge or expertise in matters to be studied by the Commission.
						(B)Required
			 representativesAt least—
							(i)2
			 members of the Commission shall be respected social scientists with experience
			 implementing or interpreting rigorous, outcome-based trials; and
							(ii)2
			 members of the Commission shall be law enforcement practitioners.
							(3)Consultation
			 requiredThe President, the Speaker of the House of
			 Representatives, the minority leader of the House of Representatives, and the
			 majority leader and minority leader of the Senate shall consult prior to the
			 appointment of the members of the Commission to achieve, to the maximum extent
			 possible, fair and equitable representation of various points of view with
			 respect to the matters to be studied by the Commission.
					(4)TermEach
			 member shall be appointed for the life of the Commission.
					(5)Time for
			 initial appointmentsThe appointment of the members shall be made
			 not later than 60 days after the date of enactment of this Act.
					(6)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made, and shall be made not later than 60 days after the date
			 on which the vacancy occurred.
					(7)Ex officio
			 membersThe Director of the National Institute of Justice, the
			 Director of the Office of Juvenile Justice and Delinquency Prevention, the
			 Director of the Community Capacity Development Office, the Director of the
			 Bureau of Justice Statistics, the Director of the Bureau of Justice Assistance,
			 and the Director of Community Oriented Policing Services (or a representative
			 of each such director) shall each serve in an ex officio capacity on the
			 Commission to provide advice and information to the Commission.
					(c)Operation
					(1)ChairpersonAt
			 the initial meeting of the Commission, the members of the Commission shall
			 elect a chairperson from among its voting members, by a vote of
			 2/3 of the members of the Commission. The chairperson
			 shall retain this position for the life of the Commission. If the chairperson
			 leaves the Commission, a new chairperson shall be selected, by a vote of
			 2/3 of the members of the Commission.
					(2)MeetingsThe
			 Commission shall meet at the call of the chairperson. The initial meeting of
			 the Commission shall take place not later than 30 days after the date on which
			 all the members of the Commission have been appointed.
					(3)QuorumA
			 majority of the members of the Commission shall constitute a quorum to conduct
			 business, and the Commission may establish a lesser quorum for conducting
			 hearings scheduled by the Commission.
					(4)RulesThe
			 Commission may establish by majority vote any other rules for the conduct of
			 Commission business, if such rules are not inconsistent with this title or
			 other applicable law.
					(d)Public
			 hearings
					(1)In
			 generalThe Commission shall hold public hearings. The Commission
			 may hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers advisable to
			 carry out its duties under this section.
					(2)Focus of
			 hearingsThe Commission shall hold at least 3 separate public
			 hearings, each of which shall focus on 1 of the subcategories.
					(3)Witness
			 expensesWitnesses requested to appear before the Commission
			 shall be paid the same fees as are paid to witnesses under section 1821 of
			 title 28, United States Code. The per diem and mileage allowances for witnesses
			 shall be paid from funds appropriated to the Commission.
					(e)Comprehensive
			 study of evidence-Based crime prevention and intervention strategies
					(1)In
			 generalThe Commission shall carry out a comprehensive study of
			 the effectiveness of crime and delinquency prevention and intervention
			 strategies, organized around the 3 subcategories.
					(2)Matters
			 includedThe study under paragraph (1) shall include—
						(A)a review of
			 research on the general effectiveness of incorporating crime prevention and
			 intervention strategies into an overall law enforcement plan;
						(B)an evaluation of
			 how to more effectively communicate the wealth of social science research to
			 practitioners;
						(C)a review of
			 evidence regarding the effectiveness of specific crime prevention and
			 intervention strategies, focusing on those strategies supported by rigorous
			 evidence;
						(D)an identification
			 of—
							(i)promising areas
			 for further research and development; and
							(ii)other areas
			 representing gaps in the body of knowledge that would benefit from additional
			 research and development;
							(E)an assessment of
			 the best practices for implementing prevention and intervention
			 strategies;
						(F)an assessment of
			 the best practices for gathering rigorous evidence regarding the implementation
			 of intervention and prevention strategies; and
						(G)an assessment of
			 those top-tier strategies best suited for duplication efforts in a range of
			 settings across the country.
						(3)Initial report
			 on top-tier crime prevention and intervention strategies
						(A)DistributionNot
			 later than 18 months after the date on which all members of the Commission have
			 been appointed, the Commission shall submit a public report on the study
			 carried out under this subsection to—
							(i)the
			 President;
							(ii)Congress;
							(iii)the Attorney
			 General;
							(iv)the Chief
			 Federal Public Defender of each district;
							(v)the
			 chief executive of each State;
							(vi)the Director of
			 the Administrative Office of the Courts of each State;
							(vii)the Director of
			 the Administrative Office of the United States Courts; and
							(viii)the attorney
			 general of each State.
							(B)ContentsThe
			 report under subparagraph (A) shall include—
							(i)the
			 findings and conclusions of the Commission;
							(ii)a
			 summary of the top-tier strategies, including—
								(I)a review of the
			 rigorous evidence supporting the designation of each strategy as
			 top-tier;
								(II)a brief outline
			 of the keys to successful implementation for each strategy; and
								(III)a list of
			 references and other information on where further information on each strategy
			 can be found;
								(iii)recommended
			 protocols for implementing crime and delinquency prevention and intervention
			 strategies generally;
							(iv)recommended
			 protocols for evaluating the effectiveness of crime and delinquency prevention
			 and intervention strategies; and
							(v)a
			 summary of the materials relied upon by the Commission in preparation of the
			 report.
							(C)Consultation
			 with outside authoritiesIn developing the recommended protocols
			 for implementation and rigorous evaluation of top-tier crime and delinquency
			 prevention and intervention strategies under this paragraph, the Commission
			 shall consult with the Committee on Law and Justice at the National Academy of
			 Science and with national associations representing the law enforcement and
			 social science professions, including the National Sheriffs' Association, the
			 Police Executive Research Forum, the International Association of Chiefs of
			 Police, the Consortium of Social Science Associations, and the American Society
			 of Criminology.
						(f)Recommendations
			 regarding innovative crime prevention and intervention strategies
					(1)Submission
						(A)In
			 generalNot later than 30 days after the date of the final
			 hearing under subsection (d) relating to a subcategory, the Commission shall
			 provide the Director of the National Institute of Justice and the Attorney
			 General with recommendations on qualifying considerations relating to that
			 subcategory for selecting recipients of contracts, cooperative agreements, and
			 grants under section 405.
						(B)DeadlineNot
			 later than 13 months after the date on which all members of the Commission have
			 been appointed, the Commission shall provide all recommendations required under
			 this subsection.
						(2)Matters
			 includedThe recommendations provided under paragraph (1) shall
			 include recommendations relating to—
						(A)the types of
			 strategies for the applicable subcategory that would best benefit from
			 additional research and development;
						(B)any geographic or
			 demographic targets;
						(C)the types of
			 partnerships with other public or private entities that might be pertinent and
			 prioritized; and
						(D)any classes of
			 crime and delinquency prevention and intervention strategies that should not be
			 given priority because of a pre-existing base of knowledge that would benefit
			 less from additional research and development.
						(g)Final report on
			 the results of innovative crime prevention and intervention strategies
					(1)In
			 generalFollowing the close of the 3-year period for the
			 evaluation of an innovative strategy under section 405, the Commission shall
			 collect the results of the evaluation and shall submit a public report to the
			 President, the Attorney General, Congress, the chief executive of each State,
			 and the attorney general of each State describing each strategy funded under
			 section 405 and the results of the strategy. The report under this paragraph
			 shall be submitted not later than 5 years after the date of the selection of
			 the chairperson of the Commission.
					(2)Collection of
			 information and evidence regarding recipientsThe collection of
			 information and evidence by the Commission regarding each recipient of a
			 contract, cooperative agreement, or grant under section 405 shall be carried
			 out by—
						(A)ongoing
			 communications with the grant administrator at the National Institute of
			 Justice and other appropriate officers at other components of the Department of
			 Justice;
						(B)visits by
			 representatives of the Commission (including at least 1 member of the
			 Commission) to the site where the recipient of a contract, cooperative
			 agreement, or grant is carrying out the strategy funded under section 405, at
			 least once in the second and once in the third year of the contract,
			 cooperative agreement, or grant;
						(C)a review of the
			 data generated by the study monitoring the effectiveness of the strategy;
			 and
						(D)other means as
			 necessary.
						(3)Matters
			 includedThe report submitted under paragraph (1) shall include a
			 review of each strategy carried out with a contract, cooperative agreement, or
			 grant under section 405, detailing—
						(A)the type of crime
			 or delinquency prevention or intervention strategy;
						(B)where the
			 activities under the strategy were carried out, including geographic and
			 demographic targets;
						(C)any partnerships
			 with public or private entities through the course of the period of the
			 contract, cooperative agreement, or grant;
						(D)the type and
			 design of the effectiveness study conducted under section 405(b)(4) or section
			 405(c)(2)(C) for that strategy;
						(E)the results of
			 the effectiveness study conducted under section 405(b)(4) or section
			 405(c)(2)(C) for that strategy;
						(F)lessons learned
			 regarding implementation of that strategy or of the effectiveness study
			 conducted under section 405(b)(4) or section 405(c)(2)(C), including
			 recommendations regarding which types of environments might best be suited for
			 successful replication; and
						(G)recommendations
			 regarding the need for further research and development of the strategy.
						(h)Personnel
			 matters
					(1)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of service for the Commission.
					(2)Compensation of
			 membersMembers of the Commission shall serve without
			 compensation.
					(3)Staff
						(A)In
			 generalThe chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
						(B)CompensationThe
			 chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
						(4)Detail of
			 Federal employeesWith the affirmative vote of
			 2/3 of the members of the Commission, any Federal
			 Government employee, with the approval of the head of the appropriate Federal
			 agency, may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status, benefits,
			 or privileges.
					(i)Contracts for
			 research
					(1)National
			 institute of justiceWith a 2/3 affirmative
			 vote of the members of the Commission, the Commission may select
			 nongovernmental researchers and experts to assist the Commission in carrying
			 out its duties under this title. The National Institute of Justice shall
			 contract with the researchers and experts selected by the Commission to provide
			 funding in exchange for their services.
					(2)Other
			 organizationsNothing in this subsection shall be construed to
			 limit the ability of the Commission to enter into contracts with other entities
			 or organizations for research necessary to carry out the duties of the
			 Commission under this section.
					(j)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $5,000,000 to carry out this section.
				(k)TerminationThe
			 Commission shall terminate on the date that is 30 days after the date on which
			 the Commission submits the last report required by this section.
				(l)ExemptionThe
			 Commission shall be exempt from the Federal Advisory Committee Act.
				405.Innovative
			 crime prevention and intervention strategies
				(a)In
			 generalThe Attorney General may fund the implementation and
			 evaluation of innovative crime or delinquency prevention or intervention
			 strategies though coordinated initiatives, as described in subsection (b),
			 through grants authorized under subsection (c), or a combination of the
			 coordinated initiatives and grants.
				(b)Coordinated
			 initiatives
					(1)In
			 generalThe Attorney General, acting through the Director of the
			 National Institute of Justice, may coordinate efforts between the National
			 Institute of Justice and other appropriate components of the Department of
			 Justice to implement and rigorously evaluate innovative crime or delinquency
			 prevention or intervention strategies.
					(2)Selection of
			 strategiesThe Director of the National Institute of Justice, in
			 consultation with the heads of other appropriate components of the Department
			 of Justice, shall identify innovative crime or delinquency prevention or
			 intervention strategies that would best benefit from additional funding and
			 evaluation, taking into consideration the recommendations of the Commission
			 under section 404(f).
					(3)Program office
			 roleThe head of any appropriate component of the Department of
			 Justice, as determined by the Attorney General, may provide incentives under a
			 contract, cooperative agreement, or grant entered into or made by the
			 component, including a competitive preference priority and providing additional
			 funds, for a public or private entity to—
						(A)implement a
			 strategy identified under paragraph (2); or
						(B)participate in
			 the evaluation under paragraph (4) of the strategies identified under paragraph
			 (2).
						(4)National
			 institute of justice evaluation
						(A)In
			 generalThe Director of the National Institute of Justice may
			 enter into or make contracts, cooperative agreements, or grants to conduct a
			 rigorous study of the effectiveness of each strategy relating to which an
			 incentive is provided under paragraph (3).
						(B)Amount and
			 durationA contract, cooperative agreement, or grant under
			 subparagraph (A) shall be for not more than $700,000, and shall be for a period
			 of not more than 3 years.
						(C)Methodology of
			 studyEach study conducted under subparagraph (A) shall use a
			 study design that is likely to produce rigorous evidence of the effectiveness
			 of the strategy and, where feasible, measure outcomes using available
			 administrative data, such as police arrest records, so as to minimize the costs
			 of the study.
						(c)Grants
			 authorized
					(1)In
			 generalThe Director of the
			 National Institute of Justice may make grants to public and private entities to
			 fund the implementation and evaluation of innovative crime or delinquency
			 prevention or intervention strategies. The purpose of grants under this
			 subsection shall be to provide funds for all expenses related to the
			 implementation of such a strategy and to conduct a rigorous study on the
			 effectiveness of that strategy.
					(2)Grant
			 distribution
						(A)PeriodA
			 grant under this subsection shall be made for a period of not more than 3
			 years.
						(B)AmountThe
			 amount of each grant under this subsection—
							(i)shall be
			 sufficient to ensure that rigorous evaluations may be performed; and
							(ii)shall not exceed
			 $2,000,000.
							(C)Evaluation
			 set-aside
							(i)In
			 generalA grantee shall use not less than $300,000 and not more
			 than $700,000 of the funds from a grant under this subsection for a rigorous
			 study of the effectiveness of the strategy during the 3-year period of the
			 grant for that strategy.
							(ii)Methodology of
			 study
								(I)In
			 generalEach study conducted under clause (i) shall use an
			 evaluator and a study design approved by the employee of the National Institute
			 of Justice hired or assigned under subsection (e) and, where feasible, measure
			 outcomes using available administrative data, such as police arrest records, so
			 as to minimize the costs of the study.
								(II)CriteriaThe
			 employee of the National Institute of Justice hired or assigned under
			 subsection (e) shall approve—
									(aa)an
			 evaluator that has successfully carried out multiple studies producing rigorous
			 evidence of effectiveness; and
									(bb)a
			 proposed study design that is likely to produce rigorous evidence of the
			 effectiveness of the strategy.
									(III)ApprovalBefore
			 a grant is awarded under this subsection, the evaluator and study design of a
			 grantee shall be approved by the employee of the National Institute of Justice
			 hired or assigned under subsection (e).
								(D)Date of
			 awardNot later than 6 months after the date of receiving
			 recommendations relating to a subcategory from the Commission under section
			 404(f), the Director of the National Institute of Justice shall award all
			 grants under this subsection relating to that subcategory.
						(E)Type of
			 grantsOne-third of the grants made under this subsection shall
			 be made in each subcategory. In distributing grants, the recommendations of the
			 Commission under section 404(f) shall be considered.
						(d)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $18,000,000 to carry out subsections (b) and (c).
				(e)Dedicated
			 staff
					(1)In
			 generalThe Director of the National Institute of Justice shall
			 hire or assign a full-time employee to oversee the contracts, cooperative
			 agreements, and grants under this section.
					(2)Study
			 oversightThe employee of the National Institute of Justice hired
			 or assigned under paragraph (1) shall be responsible for ensuring that
			 recipients of a contract, cooperative agreement, or grant under this section
			 adhere to the study design approved before the contract, cooperative agreement,
			 or grant was entered into or awarded.
					(3)LiaisonThe
			 employee of the National Institute of Justice hired or assigned under paragraph
			 (1) may be used as a liaison between the Commission and the recipients of a
			 contract, cooperative agreement, or grant under this section. The employee
			 shall be responsible for ensuring timely cooperation with Commission
			 requests.
					(4)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $150,000 for each of fiscal years 2010 through 2014 to carry out this
			 subsection.
					(f)ApplicationsA
			 public or private entity desiring a contract, cooperative agreement, or grant
			 under this section shall submit an application at such time, in such manner,
			 and accompanied by such information as the Director of the National Institute
			 of Justice or other appropriate component of the Department of Justice may
			 reasonably require.
				(g)Cooperation
			 with the CommissionA person entering into a contract or
			 cooperative agreement or receiving a grant under this section shall cooperate
			 with the Commission in providing the Commission with full information on the
			 progress of the strategy being carried out with a contract, cooperative
			 agreement, or grant under this section, including—
					(1)hosting visits by
			 the members of the Commission to the site where the activities under the
			 strategy are being carried out;
					(2)providing
			 pertinent information on the logistics of establishing the strategy for which
			 the contract, cooperative agreement, or grant under this section was received,
			 including details on partnerships, selection of participants, and any efforts
			 to publicize the strategy; and
					(3)responding to any
			 specific inquiries that may be made by the Commission.
					406.FundingSection 524(c) of title 28, United States
			 Code, is amended by adding at the end the following:
				
					(12)For the first full fiscal year after
				the date of enactment of the PRECAUTION Act, and each fiscal year thereafter
				through the end of the fifth full fiscal year after such date of enactment,
				there is appropriated to the Attorney General from the Fund $4,750,000 to carry
				out the PRECAUTION
				Act.
					.
			VMiscellaneous
			 provisions
			501.Evaluation by
			 General Accounting Office
				(a)EvaluationNot
			 later than October 1, 2010, the Comptroller General of the United States
			 shall—
					(1)conduct a
			 comprehensive analysis and evaluation regarding the performance of the Office
			 of Juvenile Justice Delinquency and Prevention (referred to in this section as
			 the agency), its functions, its programs, and its grants;
					(2)conduct a
			 comprehensive audit and evaluation of a selected, statistically significant
			 sample of grantees (as determined by the Comptroller General) that receive
			 Federal funds under grant programs administered by the Office of Juvenile
			 Justice Delinquency and Prevention including a review of internal controls to
			 prevent fraud, waste, and abuse of funds by grantees; and
					(3)submit a report
			 in accordance with subsection (d).
					(b)Considerations
			 for evaluationIn conducting the analysis and evaluation under
			 subsection (a)(1), and in order to document the efficiency and public benefit
			 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601
			 et seq.), excluding the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.)
			 and the Missing Children’s Assistance Act (42 U.S.C. 5771 et seq.), the
			 Comptroller General shall take into consideration—
					(1)the extent to
			 which the jurisdiction of, and the programs administered by, the agency
			 duplicate or conflict with the jurisdiction and programs of other
			 agencies;
					(2)the potential
			 benefits of consolidating programs administered by the agency with similar or
			 duplicative programs of other agencies; and the potential for consolidating
			 those programs;
					(3)whether present
			 functions or operations are impeded or enhanced by existing statutes, rules and
			 procedures;
					(4)the number and
			 types of beneficiaries or persons served by programs carried out by the
			 agency;
					(5)the manner with
			 which the agency seeks public input and input from State and local Governments
			 on the performance of the functions of the agency;
					(6)the extent to
			 which the agency complies with section 552 of title 5, United States Code
			 (commonly known as the Freedom of Information Act);
					(7)whether greater
			 oversight is needed of programs developed with grants made by the agency;
			 and
					(8)the extent to
			 which changes are necessary in the authorizing statutes of the agency in order
			 that the functions of the agency can be performed in a more efficient and
			 effective manner.
					(c)Considerations
			 for auditsIn conducting the audit and evaluation under
			 subsection (a)(2), and in order to document the efficiency and public benefit
			 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601
			 et seq.), excluding the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.)
			 and the Missing Children’s Assistance Act (42 U.S.C. 5771 et seq.), the
			 Comptroller General shall take into consideration—
					(1)whether grantees
			 timely file Financial Status Reports;
					(2)whether grantees
			 have sufficient internal controls to ensure adequate oversight of grant fund
			 received;
					(3)whether
			 disbursements were accompanied with adequate supporting documentation
			 (including invoices and receipts);
					(4)whether
			 expenditures were authorized;
					(5)whether
			 subrecipients of grant funds were complying with program requirements;
					(6)whether salaries
			 and fringe benefits of personnel were adequately supported by
			 documentation;
					(7)whether contracts
			 were bid in accordance with program guidelines; and
					(8)whether grant
			 funds were spent in accordance with program goals and guidelines.
					(d)Report
					(1)In
			 generalThe Comptroller General of the United States shall submit
			 a report regarding the evaluation conducted under subsection (a) and audit
			 under subsection (b), together with supporting materials, to the Speaker of the
			 House of Representatives and the President pro tempore of the Senate, and be
			 made available to the public, not later than October 1, 2011.
					(2)ContentsThe
			 report submitted in accordance with paragraph (1) shall include all audit
			 findings determined by the selected, statistically significant sample of
			 grantees as required by subsection (a)(2) and shall include the name and
			 location of any selected grantee as well as any findings required by subsection
			 (a)(2).
					
